        Case 1:20-cv-00114-MV-LF Document 15 Filed 03/27/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

ANDREA CHAVEZ,
                      Plaintiff,
vs.                                                              1:20-cv-00114-MV-LF


THE GEO GROUP, INC.,
                      Defendant.


              ORDER SETTING TELEPHONIC STATUS CONFERENCE

       IT IS HEREBY ORDERED that a status conference will be held by telephone on

Thursday, June 25, 2020, at 2:30 p.m. Counsel shall call my AT&T toll-free conference line at

1-888-363-4734 and dial access code 5407449 to be joined to the proceedings.



                                                  _________________________
                                                  Laura Fashing
                                                  United States Magistrate Judge
